


Exhibit 10.14

 

EXECUTION VERSION

 

AMENDMENT NUMBER TWO

to the

Master Repurchase Agreement

Dated as of November 2, 2010

among

PENNYMAC CORP.

PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

This AMENDMENT NUMBER TWO is made this 28th day of September, 2011, by and among
PENNYMAC CORP., a Delaware corporation, PENNYMAC MORTGAGE INVESTMENT TRUST
HOLDINGS I, LLC, a Delaware limited liability company (each a “Seller” and
collectively the “Sellers”) and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Buyer”), to the Master Repurchase Agreement, dated as of November 2, 2010, by
and among Sellers and Buyer (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”).

 

WHEREAS, Sellers have requested that Buyer amend the Agreement to modify the
definition of Maturity Date, insert a new definition of “Cash Equivalents” and
revise the financial covenants thereunder; and

 

WHEREAS, Sellers and Buyer have agreed to amend the Agreement as set forth
herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.           Amendment. Effective as of September 28, 2011 (the
“Amendment Effective Date”), the Agreement is hereby amended as follows:

 

(a)           Section 1 of the Agreement is hereby amended by deleting the
definition of “Maturity Date” therein in its entirety and replacing it with the
following (modified text underlined for review purposes):

 

“Maturity Date”:  The earliest of (a) January 2, 2012; (b) any Accelerated
Repurchase Date and (c) any date on which the Maturity Date shall otherwise
occur in accordance with the Repurchase Documents or Requirements of Law.

 

(b)           Section 1 of the Agreement is hereby amended by inserting the
following new definition “Cash Equivalents” in the appropriate alphabetical
order:

 

“Cash Equivalents”:  Any overnight bank deposits, securities or other
investments held in an account at a commercial bank, the proceeds of which are
swept on a daily basis and credited to or for the benefit of the holder of such
account.

 

(c)           Section 8.07 of the Agreement is hereby amended by deleting clause
(b) thereof in its entirety and replacing it with the following (modified text
underlined for review purposes):

 

(b)           Servicer’s unrestricted cash and Cash Equivalents shall at all
times be greater than or equal to $2,500,000;

 

--------------------------------------------------------------------------------


 

(d)           Schedule 1-A to the Agreement is hereby amended by deleting clause
(y) thereof in its entirety and replacing it with the following (modified text
underlined for review purposes):

 

(y)           Broker Price Opinion.  The related Mortgage Loan Schedule contains
a BPO that has been obtained within ninety (90) days preceding the date of the
initial Transaction with respect to such Mortgage Loan.  The BPO Value
attributable to each Mortgage Loan is not less than $30,000.

 

SECTION 2.           Defined Terms.  Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

 

SECTION 3.           Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment Number Two need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

SECTION 4.           Representations.  In order to induce Buyer to execute and
deliver this Amendment Number Two, Sellers hereby represent to Buyer that as of
the date hereof, Sellers are in full compliance with all of the terms and
conditions of the Agreement, including without limitation, all of the
representations and warranties and all of the affirmative and negative
covenants, and no Default or Event of Default has occurred and is continuing
under the Agreement.

 

SECTION 5.           Fees and Expenses. Sellers agree to pay to Buyer all
reasonable fees and out of pocket expenses incurred by Buyer in connection with
this Amendment Number Two (including all reasonable fees and out of pocket costs
and expenses of Buyer’s legal counsel incurred in connection with this Amendment
Number Two) pursuant to Section 13.02 of the Agreement.

 

SECTION 6.           Governing Law. This Amendment Number Two and any claim,
controversy or dispute arising under or related to or in connection with this
Amendment Number Two, the relationship of the parties, and/or the interpretation
and enforcement of the rights and duties of the parties will be governed by the
laws of the State of New York without regard to any conflicts of law principles
other than Sections 5-1401 and 5-1402 of the New York General Obligations Law.

 

SECTION 7.           Counterparts.  This Amendment Number Two may be executed in
two (2) or more counterparts, each of which shall be deemed an original but all
of which together shall constitute but one and the same agreement.  This
Amendment Number Two, to the extent signed and delivered by facsimile or other
electronic means, shall be treated in all manner and respects as an original
agreement and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person.  No signatory to
this Amendment Number Two shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement was transmitted or communicated through the use of a facsimile machine
or other electronic means as a defense to the formation or enforceability of a
contract and each such Person forever waives any such defense.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers and Buyer have caused this Amendment Number Two to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Buyer

 

 

 

 

 

By:

/s/ Andrew W. Riebe

 

Its:

Andrew W. Riebe

 

Title:

Vice President

 

 

[Additional Signature Pages Follow]

 

Signature Pages to Amendment Number Two to Master Repurchase Agreement
(WF-PennyMac)

 

--------------------------------------------------------------------------------


 

PENNYMAC CORP., as a Seller

 

 

 

 

 

By:

/s/ David M. Walker

 

Its:

David M. Walker

 

Title:

Chief Credit Officer

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT

 

TRUST HOLDINGS I, LLC, as a Seller

 

 

 

By:

/s/ David M. Walker

 

Its:

David M/ Walker

 

Title:

Chief Credit Officer

 

 

Signature Pages to Amendment Number Two to Master Repurchase Agreement
(WF-PennyMac)

 

--------------------------------------------------------------------------------
